   Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 1 of 18 PageID# 368




                             UNITED STATES DISTRICT COURT
                                                                             n
                         FOR THE EASTERN DISTRICT OF VIRGINIA                 AUG3 0 20I9
                                     Richmond Division
                                                                         CLERK. UjS. UlSTfllCT COURT
                                                                               RICHMOND,
VICKIA.LINDSEY,
                             Plaintiff
                                                   Civil Case No.   3:19-cv-00634-JAG
                V.

                                                   JURY TRIAL DEMANDED
EDWIN JEWETT, Clerk
400 North Ninth Street
John Marshall Courts Building
Richmond, VA 23219,

         AND


CECELIA HARGROVE, Chief Deputy Clerk
400 North Ninth Street
John Marshall Courts Building
Richmond, VA 23219,

         AND


DONNA LYTHGOE, Supervisor
400 North Ninth Street
John Marshall Courts Building
Richmond, VA 23219,

         AND


DENISE HARRIS, Deputy Clerk
400 North Ninth Street
John Marshall Courts Building
Richmond, VA 23219,

         AND


SANDRA CERUTI, Circuit Court Judges Office
400 North Ninth Street
John Marshall Courts Building
Richmond, VA 23219

                             Defendants
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 2 of 18 PageID# 369
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 3 of 18 PageID# 370
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 4 of 18 PageID# 371
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 5 of 18 PageID# 372
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 6 of 18 PageID# 373
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 7 of 18 PageID# 374
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 8 of 18 PageID# 375
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 9 of 18 PageID# 376
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 10 of 18 PageID# 377
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 11 of 18 PageID# 378
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 12 of 18 PageID# 379
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 13 of 18 PageID# 380
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 14 of 18 PageID# 381
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 15 of 18 PageID# 382
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 16 of 18 PageID# 383
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 17 of 18 PageID# 384
Case 3:18-cv-00724-DJN Document 57 Filed 09/03/19 Page 18 of 18 PageID# 385
